—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garry, J.), rendered February 7, 1986, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 906).
*581The issues raised in the defendant’s pro se supplemental brief have been considered and found to be without merit. Bracken, J. P., Kunzeman, Eiber and Harwood, JJ., concur.